NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
~
IN RE MIYABI NAKAMURA, TAKAHIRO SHIMIZU,
HIROYUKI UWAZUMI, NAOKI TAKIZAWA,
and TADAAKI OIKAWA
2010-1350
Appea1 from the United States Patent and Trademark
Office, B0ard of Patent Appeals and Interferences.
ON MOTION
ORDER
The parties move jointly for a remand to the Patent
and Trademark Office for further proceedings
Upon consideration thereof
IT ls 0RDERE1) THAT:
(1) The motion is granted
(2) Each side shall bear its own costs

IN RE NAKAMURA
2
FOR THE CoURT
wl 1 5  /s/ Jan Horba1y
Date J an Horbaly
C1erk
cc: M_arc A. R0ssi, Esq.
Raym0nd T. Chen, Esq.
s20
Issued As A Mandate: ll 1 5 mm
FlLED
u.s. c0uR'r or APPEALs FOR
ruiz FEorRAL cmcu1T
JUL 15 2010
.IAN HORBALY
C|.ERK